Citation Nr: 1102942	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to July 2003.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida (RO), which denied the benefit sought on appeal.

When this case was previously before the Board in February and 
August 2010, it was remanded for additional development.  The 
case is now before the Board for final appellate consideration.


FINDING OF FACT

There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the Veteran 
is precluded from substantially gainful employment, consistent 
with his education and occupational experience, as a result of 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the Court of Appeals for Veterans Claims (Court) 
issued its decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.

In correspondence dated in April 2007, VA informed the appellant 
of what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  The 
correspondence also notified him that a disability rating and 
effective date would be assigned, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records, VA medical records, and the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed the statements and concludes that there has 
been no identification of further available evidence not already 
of record.  

An April 2007 VA "Social Security Administration Data" printout 
provides that the Social Security Administration (SSA) had denied 
the Veteran's SSI Disability claim.  In July 2007, SSA sent VA 
medical records and stated that there was no other medical 
information.  These records did not include any SSA 
determination.  However, while the negative SSI Disability 
determination is not of record, it would not support the 
Veteran's VA claim in any case because it found that he was not 
in fact disabled.  Thus, there is no prejudice to the Veteran by 
the Board adjudicating his claim on the current record. 

The Board is aware that in January 2008 correspondence, the 
Veteran stated that he had been "partially approved for SSD" 
due to service-connected disabilities and was awaiting a final 
decision, within 60 days.  In October 2008 correspondence, the 
Veteran's treating VA psychiatrist implied that the Veteran was 
applying for Social Security Disability.  However, the Veteran 
has not informed VA of any subsequent SSA decision.  Further, the 
December 2010 brief submitted on his behalf by his representative 
makes no reference to any SSA medical records or determinations 
that are not already before VA.  As there does not appear to be 
any outstanding SSA records or determinations dated subsequent to 
those received by VA in July 2007, additional evidentiary 
development is not required.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose when it would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran).

The appellant was afforded VA medical examinations in April and 
May 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinions obtained in this case are more than adequate, as 
they are predicated on a reading of the Veteran's medical records 
and/or current examination results and interviews with the 
Veteran.  They consider all of the pertinent evidence of record, 
to include the statements of the Veteran, and provide rationales 
for the opinions offered.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  

The Veteran failed to report for a July 2010 BVA videoconference 
hearing and an October 2010 BVA Travel Board hearing.  Thus, VA 
has been unable to obtain potentially favorable evidence.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The Veteran asserts that he is entitled to a TDIU.  He states 
that he has been unemployed since separation from service.  He 
noted on his March 2007 claim that he had a Bachelor's degree in 
education.  

A TDIU rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  
Where these percentage requirements are not met, entitlement to 
the benefit on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b) (2010).  In determining whether the veteran is entitled 
to a TDIU rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2010).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for a TDIU.  

The Veteran's service-connected disabilities are asthma, 
evaluated as 30 percent disabling; small left subchondral cyst in 
humeral head due to degenerative change claimed as upper back, 
neck and shoulder pain, evaluated as 20 percent disabling; 
bilateral plantar fasciitis, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; bilateral hearing 
loss, evaluated as noncompensable; and folliculitis claimed as 
pseudofolliculitis barbae and a rash all over body, evaluated as 
noncompensable.  The Veteran's combined disability rating is 60 
percent.  

The basic schedular requirements for consideration of a TDIU 
rating have not been met.  38 C.F.R. § 4.16(a).

There are no employment records indicating that the Veteran's 
service-connected disabilities, considered alone or in 
combination, prevent him from securing or following a 
substantially gainful occupation.

As noted above, an April 2007 VA "Social Security Administration 
Data" printout provides that SSA had denied the Veteran's SSI 
Disability claim.  While the Veteran and his VA treating 
psychiatrist later referred to an apparently pending SSA claim, 
the Veteran has never submitted any SSA determination.  
Significantly, his representative has not asserted that the 
Veteran has been found disabled by SSA.  In light of the record 
as a whole, the Board finds that the VA "Social Security 
Administration Data" is probative evidence that the Veteran does 
not receive SSA disability benefits.

The report of an April 2007 VA general medical examination 
provides that the examiner reviewed the Veteran's CPRS 
(computerized patient record system) records, and sets forth the 
relevant medical history, the Veteran's subjective complaints, 
and current examination results.  The resulting diagnoses were 
asthma; internal derangement of the left shoulder with history of 
arthroscopic debridement and decompression of the left shoulder, 
January 2007; bilateral plantar fasciitis, mild; and folliculitis 
(pseudofolliculitis barbae) and eczema, controlled at the time of 
the examination.  

The VA examiner commented that the Veteran's asthma would limit 
him from performing heavy, exertional employment but would not 
impair him from sedentary employment.  Likewise, the Veteran's 
left shoulder would limit him from performing heavy, exertional 
employment but would not impair him from sedentary employment.  
The Veteran's mild plantar fasciitis would also limit him from 
performing heavy, exertional employment but would not limit his 
sedentary employment.  The Veteran's pseudofolliculits barbae and 
eczema did not limit his capability for physical or sedentary 
employment.  

The report of a May 2007 VA audio examination sets forth the 
Veteran's subjective complaints and current examination results.  
The resulting diagnosis was mild to moderate sensorineural 
hearing loss, bilaterally.  The examiner stated that by the 
Veteran's own admission that day, his tinnitus was not bothersome 
and did not interfere with his daily life.  The examiner noted 
that he was able to conduct a normal conversation at normal 
levels with the Veteran without difficulty.  Therefore, it was 
his opinion that the Veteran's hearing loss and tinnitus did not 
render the Veteran unemployable.  

The Board finds that the April and May 2007 VA examination 
reports and opinions are highly probative evidence against the 
Veteran's claim.  They are based on current examination results 
and the Veteran's own self-reported symptoms, and are supported 
by reference to them.  This fact is particularly important, in 
the Board's judgment, as the references makes for a more 
convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (medical opinions as to a nexus may decline 
in probative value where the physician fails to discuss relevant 
medical history).

The Board observes that there are no medical records indicating 
that the Veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful occupation.  

The October 2008 statement from the Veteran's treating VA 
psychiatrist, referred to above, relates that the Veteran had 
been diagnosed with psychotic disorder, not otherwise specified.  
The VA psychiatrist stated that the Veteran was unable to work in 
his own or another occupation at this time, due to his medical 
condition, now and in the foreseeable future.  

The Board finds that this statement does not support the 
Veteran's TDIU claim.  The statement clearly indicates that the 
Veteran was unable to work as a result of his non-service-
connected psychotic disorder.  Indeed, the VA psychiatrist 
identifies no other medical diagnosis that could be the cause of 
the Veteran's inability to work.  

The Board is aware of the Veteran's contentions that he cannot 
work due to his service-connected disabilities.  The Board notes 
that the Veteran is competent to provide testimony concerning 
factual matters of which he has firsthand knowledge.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for VA benefits.

However, the Board finds that the competent clinical evidence of 
record, including two VA medical opinions that the Veteran's 
service-connected disabilities do not prevent him from sedentary 
employment, outweigh the Veteran's assertions.

The Board is aware that in Beaty v. Brown, 6 Vet. App. 532, 537 
(1994), the Court indicated that the Board cannot deny a 
veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished by 
mere conjecture, that the veteran can perform work.  In this 
case, the April and May 2007 VA examination reports are evidence 
that the Veteran is not unemployable due to service-connected 
disability.

The Board has also considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from Bowling.  
In Bowling, according to the Court, there was, at least, a 
plausible basis in the record for a conclusion that the veteran 
was unable to secure and follow a substantially gainful 
occupation due to a service connected disability.  In the present 
case, the record contains no plausible evidence that the Veteran 
is unable to secure and follow a substantially gainful occupation 
due to service-connected disability.  Indeed, the evidence of 
record suggests the exact opposite.

In sum, the weight of the credible evidence demonstrates that the 
Veteran is not entitled to a TDIU rating.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

A TDIU is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


